Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: KOBAYASHI (US 2016/0204476 A1) – KOBAYASHI teaches a protective film for protecting an anode including lithium, that includes a polymeric porous film (paragraph 0021).  The polymeric porous film is made of tetrafluoroethylene polymer (paragraph 0021).  The polymeric porous film may comprise fluorine (paragraph 0041).  Fluorine is known to react with lithium to form LiF (paragraph 0041).  The TFE polymer, upon reaction of the fluorine contained therein with lithium, undergoes defluorination, and voids are formed within the films (paragraph 0041).  
KOBAYASHI teaches applying a fluoropolymer film, and defluorinating the film, and the process of the defluorination may form LiF.  However, KOBAYASHI does not teach or suggest the amount of LiF is at least about 5 wt%, or that the defluorination is performed by heating.  
YOKOUCHI (WO 2018/164094 A1) – YOKOUCHI teaches a polymer coating vinylidene fluoride that includes a defluorinated portion (page 6 paragraph 1).  Defluorination can be performed by heating a polymer containing vinylidene fluoride (page 6 paragraph 1).  
YOKOUCHI therefore at least teaches defluorination performed by heating.  However, YOKOUCHI does not explicitly teach or suggest the heating occurs below the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722